DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 11 have been entered into the record.
Response to Amendment
The amendments to the claims cause the interpretation under U.S.C. 112(f) from the previous office action (12/13/2021) to no longer be invoked.  The claimed units are now recited in the claims as part of the processor.  U.S.C. 112(f) is not invoked for any of the claim limitations.
The amendments to the claims overcome the U.S.C. 112(b) rejections from the previous office action (12/13/2021).  The U.S.C. 112(b) rejections are withdrawn.
The amendments to the claims overcome the U.S.C. 101 rejection from the previous office action (12/13/2021).  The U.S.C. 101 rejection is withdrawn.
Allowable Subject Matter
Claims 1 thru 11 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 3/14/2022 to overcome the 101 and 112(b) rejections.  The closest prior art of record is Sakaemori et al Japanese Patent Application Publication Number JP 2009043160A.  Sakaemori et al disclose providing Dedicated Short Range Communication (DSRC) on-vehicle device user-friendly to a DSRC on-vehicle user.  When an instruction and information related to power holding is imparted from an on-road machine before OFF 
In regards to claims 1, 10 and 11, Sakaemori et al, taken either individually or in combination with other prior art, fails to teach or render obvious a vehicle-mounted device comprising a processor, and a non-transitory computer-readable medium having stored thereon executable instructions.  The instructions, when executed by the processor, cause the vehicle-mounted device to function as a waiting time determination unit.  The waiting time determination unit is part of the processor, and is configured to determine a waiting time until the vehicle-mounted device transitions from a power-on state where a service providing function is performed to a power saving state where the service providing function is stopped while an engine of a vehicle is stopped.  The instructions further, when executed by the processor, cause the vehicle-mounted device to function as a state transition unit.  The state transition unit is part of the processor, and is configured to shift the vehicle-mounted device from the power-on state to the power saving state after the waiting time has elapsed since stopping of the engine of the vehicle.  The waiting time determination unit is configured to change the waiting time from a waiting time when the engine was stopped previous to this engine stop.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662